Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
None of the references, either singularly or in combination, discloses or even suggests:
As per claims 1-10, an electronic gaming machine comprising: capture, via the microphone device, first player audio data of a player during a first game play session of a wagering game; capture first game play video data and first game play audio data of the wagering game during the first game play session; and transmit the first player audio data and the first game play video data and game play audio data as first game play media to another computing device for presentation.
As per claims 11-20, a method of streaming game play media, the method being implemented on an electronic gaming machine, the electronic gaming machine including a game controller in communication with at least one memory device, a microphone device configured to capture audio data of the player during a first game play session of a wagering game, and with a primary display device, the method comprising: capturing, via the microphone device, first player audio data of a player during the first game play session of the wagering game; capturing first game play video data of the wagering game during the first game play session; and transmitting the first player audio data and the first game play video data as first game play media to another computing device for presentation.
.
.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784. The examiner can normally be reached Mon-Thu 6-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 




    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale









/Ronald Laneau/
Primary Examiner, Art Unit 3715